—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered December 17, 1996, convicting defendant, upon his plea of guilty, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2V2 to 5 years and 2 to 4 years, unanimously affirmed.
Defendant’s motion to relieve counsel on the day of trial was properly denied since he failed to show good cause for such substitution (People v Sides, 75 NY2d 822, 825).
After giving defendant ample opportunity to be heard, the court properly denied defendant’s motion to withdraw his guilty plea, which had been entered at the commencement of jury selection. Contrary to defendant’s conclusory claims of innocence and coercion, the record establishes the knowing, intelligent, and voluntary nature of the plea (see, People v Frederick, 45 NY2d 520). Concur — Sullivan, J. P., Ellerin, Nardelli, Rubin and Mazzarelli, JJ.